DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-5 and 11) in the reply filed on 06/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-10 are withdrawn. Claims 1-5 and 11 are examined herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2020/0312526).
Regarding claims 1 and 3-4, Yamamoto teaches a coil component comprising: a magnetic body containing soft magnetic alloy grains; and a coil embedded in the magnetic body and a metal electrode placed on the surface of the magnetic body (Abstract; [0026] to [0052]; [0067] to [0078]; Fig. 12). Yamamoto discloses that the coil component contains a metal magnetic particles having a size of 2-16 µm in layer 21 and a metal magnetic particles having a size of 5-20 µm in layer 22 and the metal magnetic particles in layer 21 and in layer 22 can be a combination of Fe-Si-Cr and Fe-Si-Al ([0072]). Thus, Yamamoto discloses an embodiment that layer 22 contains a mixture of Fe-Si-Cr and Fe-Si-Al in larger sizes and layer 21 contains a mixture of Fe-Si-Cr and Fe-Si-Al in smaller sizes. Yamamoto further discloses the metal magnetic particle each has an oxide film on its surface that is formed by heat treatment and adjacent metal magnetic particles are bonded to each other with the oxide film interposed therebetween ([0046]; [0047]). Thus, the coil component at the boundary of layer 21 and layer 22 meets the limitation that oxide forms adhesion parts, each contacting a multiple number of the first grains via the oxide film thereof and bridging the multiple number of the first grains.
Yamamoto does not explicitly disclose that the first grains have, on their surface, an amorphous oxide film containing Si and Cr; the second grains have, on their surface, a layer of crystalline oxide containing the element other than Si or Cr that oxidizes more easily than Fe as recited in claims 1 and 3. However, in view of the fact that Yamamoto teaches Fe-Si-Cr particles having a larger size and Fe-Si-Al particles having smaller size and oxide films forms by heat treatment that is similar to the method disclosed by instant Specification, one of the ordinary skill in the art would expect that the coil component disclosed by Yamamoto to meet the limitation that Fe-Si-Cr has amorphous oxide film containing Si and Cr and the Fe-Si-Al contains crystalline oxide film containing the element other than Si or Cr that oxidizes more easily than Fe as recited in claims 1 and 3. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Regarding claim 5, Yamamoto does not explicitly disclose that the adhesion parts fill voids between the soft magnetic grains. However, in view of the fact that Yamamoto teaches Fe-Si-Cr particles having a larger size and Fe-Si-Al particles having smaller size and oxide films forms by heat treatment that is similar to the method disclosed by instant Specification, one of the ordinary skill in the art would expect that the coil component disclosed by Yamamoto to meet the limitation recited in claim 5. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.

Claims 2 and 11 are rejected under under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2020/0312526), as applied to claim 1 above, and further in view of JP’774 (JP 2011-249774, IDS dated 08/17/2020).
Regarding claims 2 and 11, Yamamoto is silent on Fe amount. JP’774 teaches a coil component made of Fe-Si-Cr or Fe-Si-Al (Claims 1-9). JP’774 discloses that the Fe amount in Fe-Si-Cr alloy is 88-96.5 wt% and the Fe amount in Fe-Si-Al alloy is 80-96.5 wt%, the coil component has good permeability and saturation magnetic flux density ([0035]; [0036]). Thus, it would be obvious to one of ordinary skill in the art to make a coil component using a magnetic powder containing 88-96.5 wt% Fe in Fe-Si-Cr alloy and a magnetic powder containing 80-96.5 wt% Fe in Fe-Si-Al alloy as taught by JP’774 in the coil component of Yamamoto in order to make a component having good permeability and saturation magnetic flux density as disclosed by JP’774. JP’774 further discloses that the coil can be surface-mounted on a circuit board ([0001]), which meets the limitation recited in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733